Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smoot (Reg. No. 63,433) on July 1, 2022.
The application has been amended as follows: 
Replace claim 1 as follows:
A control method of a control device, the control method comprising:
determining whether a movable object is located in a first area using a detection sensor;
activating a first mode among operation modes of the control device when it is determined that the movable object is located in the first area;
acquiring user confirmation information from a terminal when the first mode is activated, wherein the user confirmation information corresponds to user-specific information stored in the terminal and is provided to the terminal by a server before the terminal provides the user confirmation information to the control device;
transmitting processing request information based on the user confirmation information to the server so that the server performs processing on the user confirmation information;
acquiring a processing result for the user confirmation information from the server; and
providing the processing result for the user confirmation information to the terminal,[[.]
wherein the operation mode of the control device is activated as a second mode when it is not determined that the movable object is located in the first area,
wherein when the first mode is activated, a communication area of the control device is set such that the communication area includes the first area and a second area indicating a predetermined communication area other than the first area, and
wherein when the second mode is activated, the communication area of the control device is set such that the communication area includes the second area such that the control device communicates with a terminal in the second area without communicating with a terminal in the first area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683